Title: From James Madison to Carlos Martínez de Yrujo, 18 February 1803 (Abstract)
From: Madison, James
To: Yrujo, Carlos Martínez de


18 February 1803, Department of State. Acknowledges receipt of Yrujo’s letters of 5 and 14 Feb. 1803 and informs him that the president, “desirous of manifesting on every occasion his regard for the confidence and good understanding prescribed to the United States and his Catholic Majesty by their mutual interests, has taken immediate steps for ascertaining the foundation of the reports to which you allude; and for effectually restraining unlawful combinations, if any such should exist that might compromit the peace of the two nations.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


